DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 17, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (U.S. Patent No. 6,447,731).
Sun discloses an environmental sensing apparatus, the apparatus comprising:
One or more environmental sensors (13) coupled to a housing (10) and configured to sense an environmental agent in a cavity of the housing (column 2, lines 8-15); and
An ozone source (17) integrated within a cavity of the housing (10) and configured to generate ozone gas to decompose unwanted organic compounds by oxidation and to prevent the one or more environmental sensors from being contaminated by the unwanted organic compounds (column 2, lines 45-55); 
Wherein the housing (10) includes one or more ports (20) for allowing an air flow between a surrounding environment and the cavity of the housing (column 2, lines 42-50).

Regarding claim 20, Sun further discloses that the one or more environmental sensors (13) comprise a miniature gas sensor (column 2, lines 55-60), and wherein the one or more environmental sensors further include an integrated total VOC sensor configured to monitor completion of oxidation process (column 2, lines 30-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. Patent No. 6,447,731) in view of Frometa et al. (U.S. Publication No. 2009/0001019).
Sun is relied upon as set forth above.  Sun does not appear to disclose that the one or more ports of the device include a membrane, wherein the membrane comprises an air-permeable and waterproof membrane, wherein the membrane comprises one of the waterproof membrane comprises a porous nickel alloy, and wherein the membrane further comprises a particulate filter. Frometa discloses a device for treating fluids therein, wherein the device includes a membrane located at a port for removing unwanted harmful gases (paragraph 10).  The reference continues to disclose that the membrane comprises an air-permeable and waterproof membrane (i.e. non-dewetting), wherein the membrane comprises a porous nickel alloy (paragraph 49), and wherein the membrane is combined with a particulate filter (paragraph 49).  Frometa discloses that such a membrane effectively removes unwanted components while preventing an aqueous fluid from flowing therethrough, and minimizing pressure drop across said membrane (paragraphs 19 and 43).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a membrane that comprises an air-permeable and waterproof membrane in Sun, wherein the membrane comprises a porous nickel alloy, and wherein the membrane is combined with a particulate filter in order to effectively remove unwanted components while preventing an aqueous fluid from flowing therethrough, and minimizing pressure drop across said membrane as exemplified by Frometa.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-16 are allowed.  The closest prior art of Bettles et al. (U.S. Publication No. 2016/0000953) is relied upon as set forth in the Office Action filed on November 5, 2020.  
The instantly claimed invention is distinctly different from the closest prior art in that Bettles does not disclose a portable communication device with a housing having a cavity and sensor set forth therein; wherein an ozone source is integrated within the cavity of the housing and configured to generate ozone gas within the cavity of the housing to decompose unwanted organic compounds.  Bettles utilizes a storage case with an ozone source that is placed upon the portable communication device to produce the ozone and decompose unwanted organic compounds, and thus the ozone source is not within a cavity of a housing of the portable communication device itself.  Furthermore, one of ordinary skill would not readily think to produce ozone within the 
In a similar manner, one of ordinary skill would not modify copending application No. 16/258,431 (with respect to the obviousness type double patenting rejection) and readily think to produce ozone within the housing of a portable communication device itself to decompose unwanted organic compounds, as one would appear to be inclined to place the ozone source outside to the portable communication device as disclosed by Bettles.  It is also noted that ‘431 does not claim the ozone source itself, and thus further reasoning as to why one of ordinary skill would not modify ‘431 as set forth above.
As such, independent claims 1 & 12, and the claims that depend therefrom, are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799